DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 02/01/2021.
Claims 1, 7, 9, 16, 17, 24, 26, 28, 33, 35-38, 40, 42-44, 46, and 47 have been amended.
Claim 48 has been added.
Claim 45 have been canceled.
Claims 1, 4, 7, 9, 12, 14-17, 21, 23-26, 28-29, 31 -33 and 35-48 are currently pending and have been examined.

Allowable Subject Matter

Claims 1, 4, 7, 9, 12, 14-16, 26, 28-29, 31 -33 and 35-48 are allowed.  


Claim Objections

Claims 21 and 23-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, Second Paragraph: 
Claim Limitation is Interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, but Disclosure of the Structure, Material, or Acts for Performing the Function Recited in a Claim Is Lacking, Insufficient, or Not Clearly Linked

Claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wolfe, Hannah.  Make Your Theme Multi-User Ready.  (06 AUGUST 2014).  Retrieved online 10/26/2020. https://ghost.org/changelog/themes-multi-user-ready/

BILLE, LINUS. (WO 2009/157845 A1).   BILLE, LINUS generally discloses a method/system that by and large reads on and is related to the instant invention.  “A Validated Content Platform (VCP) is provided, which is makes it possible for anyone using the Internet to validate VCP hosted content for validity and authorized use.  The system also features a Client Software for Subscribers with a VCP System Server Account to fetch validated content from the Account and publish it to any HTML compatible third party software or site with a single click.  Content Providers can use the VCP solution to add validation functionality to their content, equip customers with an easy-to-use publishing solution and be confident about that content provided via the VCP is always validated when fetched from the VCP System Server and can always be checked for validity and authorized use by anyone accessing the content.  The possibility of verifying authorized use and validity of digital content is a key factor in keeping the content's value.  A validation functionality can makes it possible to determine whether a specific content is authentic and rightfully used or not.”
02/21/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).






A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).









Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)